DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	`Claims 1-24 filed on 10/1/2020 are pending in the application.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 22 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “5 phr to about 35 phr” for a sugar alcohol plasticizer, and the claim also recites “20 phr or less” , which includes a narrower statement of the claimed range with lower limit is unspecified; claim 22 recites “5 phr to about 35 phr” for xylitol, and the claim also recites “5 phr to about 20 phr” for xylitol which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denome et al. (US20110189413 A1), in view of Brown et al. (US 2009/0162516 A1)  cited by the applicant in an IDS.
Regarding claims 1 -4, Denome discloses a water soluble film comprising a water soluble mixture of a water soluble resin (polyvinyl alcohol) at a level of up to 90% as claimed [0047], a compatibilizing agent (e.g. cellulose ethers, polysaccharides ([0053]), exemplified by  starch and gums, which by definition includes modified starch,  alginate polysaccharides and polysaccharides of pectin;  a sugar alcohol plasticizer (exemplified by sorbitol) [0055] at a concentration of 5-20% by weight which falls within the recited range. Regarding the tear strength properties, Denome discloses films having improved mechanical properties, not limited to processability, and good cold water solubility. The cold water solubility of the film at 10 deg. C is disclosed and the film is cast to a thickness of 60 micrometer [0142] which is close to the claimed thickness. Denome does not specifically disclose tear strength of a water soluble film. 
Brown however discloses edible films comprising a CMC and a base polymer with a solid polyol wherein the combination of base polymer and compatibilizing agent CMC improve the tear resistance of the film [0016]. It would have been obvious to one of one of ordinary skill in the art to apply combinations of base polymer (PVOH) and CMC to achieve the desired tear resistance characteristics in a film with a reasonable expectation of success. 
Regarding claim 5 and 6, Denome discloses using CMC but does not disclose the properties of CMC.  Brown however suggests that for a packaging film which is desired to have both tensile strength and flexibility, preferably a low to medium molecular weight CMC is used. Increased viscosity improves tear resistance, but very high viscosities impose practical limits on material handling. Brown therefore suggests CMC polymers of nominal degree of substitution in the range 0.65 to 0.9 [0018] which falls within the recited range. 
Regarding claim 7, the compatibilizing agent in Denome is present at 1-30% of total polymers in a film, and sorbitol is present at 2-10% level. [0055]), encompassing the recited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the optical properties/transparency of the water soluble film in claim 8, Denome discloses clear and colorless water soluble films [0143] which encompasses the claimed “substantially transparent” water soluble film of an opacity of 37% or less for a 2.0mm film after 30 days of storage.
Regarding claim 10, Denome suggests degree of hydrolysis of PVOH resin in the range of about 80% to 92% which falls within the disclosed range [0049].  Hydrolysis in the claimed range is expected to produce a PVA component of the claimed molecular weight range. Degree of hydrolysis is known to impact the solubility properties of PVA films prepared with PVA, water, a plasticizer and a suitable hydrocolloid. It would have been obvious to one of ordinary skill in the art to have selected a molecular weight range for PVA to meet targeted solubility requirements.
Regarding claim 11, Denome discloses an average molecular weight for PVA or modified PVA component that encompasses the recited range ([0041]).  Absent a showing of unexpected properties of a film prepared with PVA in the narrow molecular weight range, the recited molecular weight range is obvious over the art.  
Regarding claim 12, Denome discloses an antiblocking agent in the composition [0054].
Regarding claim 13 -15, Denome discloses a liquid plasticizer glycerol, propylene glycol and others as claimed ([0055]) in water soluble film compositions as claimed, wherein the liquid plasticizer is optionally present in the claimed range ([0055]).
Regarding claim 16, Denome discloses surfactants as claimed, in the composition [0056].
Regarding claims 17 a film in Denome is heat sealable and thermoformable [0172]. Regarding claim 18, a film in Denome is used in forming a sealable pouch [0061], [0237].
Claim 9 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Denome in view of Brown as applied to claim 1 above, and further in view of Puri et al. (US 2007/0042023 A1).
Denome discloses making a water soluble film comprising a water soluble mixture of a water-soluble resin component polyvinyl alcohol, a compatibilizing agent and a sugar alcohol as plasticizer that is in solid form. Denome does not specifically disclose an edible film. Puri however discloses a water soluble edible film [0046] comprising polyvinyl alcohol, a sugar alcohol that is in solid form and a compatibilizing agent [0023] [0033]. As both the water soluble film in Denome and the water soluble film in Puri comprise similar ingredients, it would have been obvious to one of ordinary skill in the art to consider making a water soluble edible film for packaging edible compositions, with a reasonable expectation of success.
Claim 19 -24 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Denome in view of Brown and further in view of Henderson-Rutgers et al. (US 20090110942 A1) and Puri et al. (US 2007/0042023 A1).
Regarding claim 19, Denome discloses a water soluble film comprising a water soluble mixture of a water soluble resin (polyvinyl alcohol) at a level of up to 90% as claimed [0047], a compatibilizing agent (e.g. cellulose ethers ([0053]), a sugar alcohol plasticizer (sorbitol) [0055] at a concentration of 5-20% by weight  which falls within the recited range. The compatibilizing agent in Denome is selected from the group of polysaccharides as claimed, and is included at 1-30% of the total polymers, in a film overlapping the recited range [0053]. 
Regarding selecting CMC, Brown discloses edible films comprising a CMC and a base polymer with a solid polyol wherein the combination of base polymer and compatibilizing agent CMC improve the tear resistance of the film [0016]. It would have been obvious to one of one of ordinary skill in the art to apply combinations of base polymer (PVOH) and CMC to achieve desired tear resistance characteristics in a film with a reasonable expectation of success. Henderson-Rutgers (for example Example 1) discloses improved structural and barrier properties of films comprising  hydroxypropylated starch.  Puri discloses the advantage of hydroxypropylated starch containing films comprising polyvinyl alcohol and a sugar alcohol plasticizer  in active ingredient release, and in reducing plasticizer level  and added emulsifier level in water soluble edible films [0030]. It would have been obvious to one of ordinary skill in the art to include hydroxypropylated starch to obtain targeted properties of an edible film for example, with a reasonable expectation of success.  
The exemplary sugar alcohol sorbitol, in Denome is characterized by a heat of fusion of less than about 274/g (168 J/g), or less than about 192 J/g, based on the known heat of fusion of sorbitol which is 168 J/g.   Regarding the optical properties/transparency of the water soluble film, Denome discloses clear and colorless water soluble films [0143] which encompasses the claimed “substantially transparent” water soluble film of an opacity of 37% or less for a 2.0mm film after 30 days of storage. Denome discloses an average molecular weight for PVA or modified PVA component that encompasses the recited range ([0041]).  Absent a showing of unexpected properties of a film prepared with PVA in the narrow molecular weight range, the recited molecular weight range is obvious over the art.  Denome [0049].  suggests degree of hydrolysis of PVOH resin in the range of about 80% to 92% which overlaps the instantly disclosed range.  Hydrolysis in the claimed range is expected to produce a PVA component of the claimed molecular weight range. Degree of hydrolysis is known to impact the solubility properties of PVA films prepared with PVA, water, a plasticizer and a suitable hydrocolloid. It would have been obvious to one of ordinary skill in the art to have selected a molecular weight range for PVA to meet targeted solubility requirements.
Regarding claim 20, Denome discloses liquid plasticizers and excipients in the composition as claimed [0054][0055].
Regarding claim 21, Denome discloses a water soluble packet comprising a film ([0012]) with the claimed components namely PVA, another polymer and plasticizer comprising sugar alcohols. It would have been obvious to one of ordinary skill in the art to have applied an edible film comprising sugar alcohol plasticizers and food grade polymer, as produced in modified Denome, to produce a package containing a food product, with a reasonable expectation of success.
Regarding claim 22, Denome discloses a water soluble film comprising a water soluble mixture of a water soluble resin (polyvinyl alcohol) at a level of up to 90% as claimed [0047], a compatibilizing agent (e.g. cellulose ethers ([0053]), and a plasticizer comprising glycerol, propylene glycol and sorbitol.   
Denome further suggests using a sugar alcohol glycerol at a concentration of 5-20% by weight [0055] which falls within the recited range, or sorbitol in the range of 1-20% [0055], with an exemplary 5% by weight. Denome does not specifically disclose xylitol. However, Henderson-Rutgers discloses how mechanical properties of films can be modified by using specific blends of plasticizers and further suggests using combinations of xylitol and sorbitol, to modulate crystallinity which is generally understood to influence mechanical properties and transparency of a film. 
 In particular, Henderson-Rutgers discloses (column 5) that:

“Sorbitol, Glycerol and Maltitol blends are particularly suitable for modifying the mechanical properties of the formulation, as is Xylitol and blends of Xylitol with Sorbitol and Glycerol. The larger the number of OH groups, the more effective the plasticizer is in reducing crystallization. Sorbitol Maltitol and Xylitol are particularly good humectants. Glycerol helps dissolve the PVOH during processing. Crystallization is observed when Sorbitol is used on its own. Some polyols (Sorbitol and Glycerol in particular) may exhibit migration to the surface, where either an opaque crystalline film may form in the case of Sorbitol, or an oily film in the case of Glycerol. Blending various polyols inhibits this effect to varying degrees.” 

It would have been obvious to one of ordinary skill in the art to blend xylitol and sorbitol for example, in optimized amounts to obtain a film with the desired properties, by routine experimentation. 
Regarding the optical properties/transparency of the water soluble film, Denome discloses clear and colorless water soluble films [0143] which encompasses the claimed “substantially transparent” water soluble film of an opacity of 37% or less for a 2.0mm film after 30 days of storage.
Denome discloses an average molecular weight for PVA or modified PVA component within encompasses the recited range ([0041]).  Absent a showing of unexpected properties of a film prepared with PVA in the narrow molecular weight range, the recited molecular weight range is obvious over the art.  
 Denome [0049].  suggests degree of hydrolysis of PVOH resin in the range of about 80% to 92% which overlaps the instantly disclosed range.  Hydrolysis in the claimed range is expected to produce a PVA component of the claimed molecular weight range. Degree of hydrolysis is known to impact the solubility properties of PVA films prepared with PVA, water, a plasticizer and a suitable hydrocolloid. It would have been obvious to one of ordinary skill in the art to have selected a molecular weight range for PVA to meet targeted solubility requirements.
Regarding claim 23, Denome discloses liquid plasticizers and excipients in the composition as claimed [0054][0055].
Regarding claim 24, Denome discloses a water soluble packet comprising a film ([0012]) with the claimed components namely PVA, another polymer and plasticizer comprising sugar alcohols. It would have been obvious to one of ordinary skill in the art to have applied an edible film comprising sugar alcohol plasticizers and food grade polymer, as produced in modified Denome, to produce a package containing a food product, with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,492,190 B2 and claims 1-29 of US Patent No. 10,829,621 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the sets of claims are directed to a water soluble film comprising a water soluble mixture of a water soluble resin comprising polyvinyl alcohol or modified polyvinyl alcohol with identical properties, a compatibilizing agent that is a cellulose ether or polysaccharide or combinations thereof, and a sugar alcohol  in identical or overlapping amounts and ratios. The films are further claimed to be applied in  packages for food products.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793